 REX MOBILE HOMES91contrary to congressional intent, simply by having its affiliate, inter-national or local as the case may be, come forward as the nominalbargaining claimant.As recently as October 4, 1957,inMine and Mill Supply Company,118 NLRB 1536, the doctrine of theDarlingandLoewensteincaseswas- again expressly reaffirmed in a majority decision by ChairmanLeedom and myself, with MemberRodgers dissenting on the samefundamental basis which he asserted in hisDarlingdissent.And anydoubt about the legal purport of theDarlingcase should immediatelybe removed in light of the Board's express reliance therein upon cases,with circumstances identical to those here, which dismissed the em-ployer petition on the basis of theLoewensteinpolicy.Thus, inStaten Island Cleaners,"and inTelegraph Publishing Company,'Athe representation claim was made by the International, and the Localwas not in compliance.15 In the latter case, after issuing a show-causeorder, the Boardrevoked the certificationof the International inview of the Local's noncompliance, citingLane-Wells Company,79 NLRB 252. This is the effective procedure, I submit, to accomplishthe purposes of the Act. I would, accordingly, issue a notice to showcause why the certification of the International herein should not berescinded because of Local 1193's noncompliance.33 93 NLRB 396.24102 NLRB 1173.25 Also cited wereLaw TanningCompany,109 NLRB 268,where the international of-thelocal claimantwas out ofcompliance;andThe Federal Refractories Corporation,100NLRB257, whereboth the claimingunions, notaffiliatedwith each other, were non-complying.Thesecases similarlyshow that the technicalbasis forthe noncompliancewas deemedentirelyimmaterial-whether because of the noncomplianceof thelocal, orthe international,or both.Mid-StatesCorporation d/b/a Rex Mobile HomesandLocal 544,SheetMetalWorkers International Association,AFL-CIO,Petitioner.Case No. 36-RC1f91. October 23,1957SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election herein issuedon August 6, 1957,1 an election by secret ballot was conducted onAugust 20, 1957, under the direction and supervision of the RegionalDirector for the Nineteenth Region, among the employees in the unitfound appropriate by the Board.After the election the RegionalDirector served upon the parties a tally of ballots which showedthat there were approximately 88 to 90 eligible voters and that 92valid ballots were cast, of which 36 were cast for the Petitioner, 371Not reportedin the printedvolumes ofBoard Decisions and Orders.119 NLRB No.14. - 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Intervenor,' 8 against any participating labor organizations,and 11 were challenged.No objections to the conduct-of the.electionwere filed.As the challenged ballots were sufficient to affect the results of theelection, the Regional Director, in accordance with the Rules andRegulations of the Board, conducted an investigation of the issuesraised by the challenged ballots, and on September 6, 1957, issuedhis report on challenged ballots. In his report the Regional Directorrecommended that the challenges to the ballots of A. A. Van Dyke,Robert Schneidewind, J. R. Wood, George Boersma, Herbert Matti-son, and Ralph Ingram be overruled and the challenges to the ballotsofW. M. Mathews, A. L. Confer, Laurel Williams, and C. R. Churchbe sustained.No recommendation was made as to the challengedballot of Richard Mackprang because he is the subject of an unfairlabor practice charge now under investigation.The Petitioner andIntervenor filed exceptions to the Regional Director's report.We have considered the Regional Director's report and the Peti-tioner's and the Intervenor's exceptions.On the basis of the recordit appears that Van Dyke, Schneidewind, Boersma, Mattison, andIngram act as leadmen over certain groups of employees.However,in the performance of their duties, they do not exercise the authorityof a supervisor as defined in the Act.Under such circumstances wefind that they are not supervisors and are eligible voters.On theother hand, Mathews, Confer, Williams, and Church, who are like-wise leadmen, in the performance of their duties exercise independentjudgment and responsibly direct the employees under them.Wefind that they are supervisors within the meaning of the Act and aretherefore ineligible to vote.As to J. R. Wood, the Regional Director's report indicates he is theleadman in the stockroom, which includes shipping and receiving,and is responsible for the work performance of his crew. It appearshe exercises the authority of a supervisor as the record discloses thaton at least one occasion he reported and discussed with his foremanthe case of an unsatisfactory employee which resulted in the transferof the employee.Under such circumstances, we find, contrary to theRegional Director, that Wood is a supervisor within the meaning ofthe Act and is therefore ineligible to vote.No exceptions were filed with respect to the report on the challengedballot of Richard Mackprang.We shall therefore adopt the RegionalDirector's recommendation and make no ruling on this ballot.Inasmuch as the challenged ballots of the employees found eligibleto vote, as indicated above, are insufficient in number to affect theresults of the election in. that none of the ballot choices could receive2 International Union, United Automobile. Aircraft & Agricultural Implement Workers ofAmerica, AFL-CIO, herein called the Intervenor. PREFABRICATORS, INC.93a majority of the valid votes cast, we find, in agreement with theRegional Director, that no useful purpose would be served in openingand counting the challenged ballots.Accordingly we shall not directthat any of the challenged ballots be opened and counted.However,as the results of the election are inconclusive, we shall order a runoffelection.[The Board ordered that a runoff election be held under the direc-tion and supervision of the Regional Director for the Region in whichthis case was heard among the employees in the unit found appro-priate inthe Board's original Decision.']MEMBERS MuRvocK and RODGERS took no part in the considerationof the above Supplemental Decision and Order.3 The eligibility date to be used in the runoff election shall be the same as that used inthe original election in accordance with Section 102.62(b) of the Board's Rules andRegulations.SeeFraser and Johnston Manufacturing Company,106 NLRB 900. ThePetitioner'smotion to change the eligibility date is therefore denied.Prefabricators,Inc.,a Division of Lumber Dealers, Inc.andDonaldW.Upchurch,Elbert B. Clift,John V.Richardone.Cases Nos. 30-CA-458, 30-CA-465, and 30-CA-466.October 04,1957DECISION AND ORDEROn October 1, 1956, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire.record inthis case, and hereby adopts the findings of the Trial Examiner onlyinsofar as consistent with this Decision and Order.2The Trial Examiner found that the Charging Parties were unlaw-fully discharged on October 13, 1955, for engaging in a concerted'The Respondent also requested oral argument.The request is hereby denied as therecord,including the exceptions and brief, adequately presents the issues and the positionsof the parties.2 In setting forth the business of the Respondent,the Trial Examiner inadvertentlystated that the Respondent and its parent corporation shipped goods to destinations locatedoutside the State of California rather than Colorado,as indicated in the record.Wecorrect thatfinding accordingly.119 NLRB No. 7.